DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 04/25/2022, Claims 1-20 have been cancelled, and Claims 21-36 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 22, are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 and 14 of U.S. Patent No. 10,555,745. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Present Claim 21, Claim 12 of Pat ‘745 discloses a clot retrieval assembly comprising: 
an elongate wire having a length and a longitudinal axis (Claim 1, of which Claim 12 depends upon); 
a first retrieval device comprising: 
a distal collar fixed stationary on the elongate wire (Claim 1); 
a proximal collar being slideable along a portion of the length of the elongate wire (Claim 1); 
a plurality of shape memory elongate clot capturing elements that each has a proximal end coupled to the proximal collar and a distal end coupled to the distal collar, each of the plurality of shape memory elongate clot capturing elements having a proximal end portion and a distal end portion, the plurality of the shape memory elongate clot capturing elements and the proximal and distal collars being formed from a single piece of material (Claim 12); and 
the first retrieval device being configured to automatically transition from a radially constrained state to a radially unconstrained expanded rest state, in the radially constrained state no portion of the plurality of shape memory elongate clot capturing elements is located proximal to the proximal collar and the proximal collar is located at a first axial position on the elongate wire proximal to the distal collar and is spaced apart from the distal collar by a first distance, in the radially unconstrained expanded rest state the proximal collar is located at a second axial position on the elongate wire proximal to the distal collar and is spaced apart from the distal collar by a second distance that is less than the first distance and at least some of the plurality of shape memory elongate clot capturing elements are inverted around the proximal collar with at least a part of some of the plurality of shape memory elongate clot capturing elements being disposed over the proximal collar (claim 1).
Regarding Present Claim 22, Claim 12 of Pat’745 teaches the clot retrieval assembly according to claim 21, wherein when the first retrieval device is in the radially unconstrained expanded rest state the proximal collar is movable distally to a third axial position on the elongate wire proximal to the distal collar and is spaced apart from the distal collar by a third distance that is less than the second distance (see Claim 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-25, 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocchi (US PGPub 2002/0062135) in view of Boyle (US Patent 6,695,813).
Regarding Claim 21, Mazzocchi teaches a clot retrieval assembly comprising (Figures 13-15; Paragraph 0132):
an elongate wire (310) having a length and a longitudinal axis (Figure 13); 
a first retrieval device (320; Figure 13) comprising:
a distal collar (322) fixed stationary on the elongate wire (310; Figure 13; Paragraph 0132);
a proximal collar (324) being slideable along a portion of the length of the elongate wire (310; Paragraph 0132; Figures 13-14); and
a plurality of shape memory elongate clot capturing elements (320; Figure 13; Paragraph 0134) that each has a proximal end coupled to the proximal collar and a distal end coupled to the distal collar (Figure 13), each of the plurality of shape memory elongate capturing elements having a proximal end portion (326) and a distal end portion (325; Paragraph 0133);
the first retrieval device being configured to automatically transition from a radially constrained state to an expanded rest state (Paragraph 0034-0041), in the radially constrained state no portion of the plurality of shape memory elongate clot capturing elements is located proximal to the proximal collar and the proximal collar is located at a first axial position on the elongate wire proximal to the distal collar and is spaced apart from the distal collar by a first distance (Figure 13), in the expanded rest state the proximal collar is located at a second axial position on the elongate wire proximal to the distal collar and is spaced apart from the distal collar by a second distance that is less than the first distance and at least some of the proximal portions of the plurality of shape memory elongate clot capturing elements are inverted around the proximal collar with at least some of the proximal portions of the plurality of shape memory elongate clot capturing elements being disposed proximal to the proximal collar (at some point before reaching Figure 14; Paragraph 0133).
Mazzocchi teaches the clot retrieval assembly according to claim 1, but fails to disclose wherein plurality of the shape memory elongate clot capturing elements and the proximal and distal collars are formed from a single piece of material.
Boyle teaches a clot retrieval assembly (Abstract; Figures 3-5) wherein plurality of the shape memory elongate clot capturing elements and the proximal and distal collars are formed from a single piece of material (Figures 3-5; Column 12, Lines 39-51; Boyle).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the capturing elements of Mazzocchi to be integral with the proximal and distal collars since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).
Regarding Claim 22, the combination of references disclosed above teaches the clot retrieval assembly according to claim 21, wherein Mazzocchi teaches when the first retrieval device is in the expanded rest state the proximal collar is movable distally to a third axial position on the elongate wire proximal to the distal collar and is spaced apart from the distal collar by a third distance that is less than the second distance (Figure 14).
Regarding Claim 23, the combination of references disclosed above teaches the clot retrieval assembly according to claim 21, wherein Mazzocchi teaches when the proximal collar of the first retrieval device is in the third axial position on the elongate wire, the first retrieval device is in an expanded stressed state (Figure 14; Paragraph 0133).
Regarding Claim 24, the combination of references disclosed above teaches the clot retrieval assembly according to claim 21, wherein Mazzocchi teaches when the first retrieval device is in the radially constrained state no portion of each of the plurality of shape memory elongate clot capturing elements bends back on itself (Figure 13).
Regarding Claim 25, the combination of references disclosed above teaches the clot retrieval assembly according to claim 21, wherein Mazzocchi teaches the second length is 30% to 60% the first length (the second length can be interpreted to be any length between the constrained and fully expanded configurations seen in Figures 13-14, so the second length can be 30-60% the first length seen in Figure 13).
Regarding Claim 29, the combination of references disclosed above taches the teaches the clot retrieval assembly according to claim 21, wherein Mazzocchi teaches when the clot retrieval device is in the radially unconstrained expanded rest state the proximal collar is located at a second axial position on the elongate wire proximal to the distal collar and is spaced apart from the distal collar by a second distance that is less than the first distance and at least some of the plurality of shape memory elongate clot capturing elements are inverted around the proximal collar with at least a part of some of the plurality of shape memory elongate clot capturing elements being disposed proximal to the proximal collar (see Figure 13-14).
Regarding Claim 30, the combination of references disclosed above teaches the clot retrieval assembly according to claim 21, wherein Mazzocchi teaches when the proximal collar is in the second axial position no portion of the proximal collar touches the distal end portions of the plurality of shape memory elongate clot capturing elements (Figure 14).
Regarding Claim 31, the combination of references disclosed above teaches the clot retrieval assembly according to claim 29, wherein Mazzocchi teaches when the proximal collar is in the second axial position no portion of the proximal collar touches the distal end portions of the plurality of shape memory elongate clot capturing elements (Figure 14).
Regarding Claim 32, the combination of references disclosed above teaches the assembly according to claim 21, further comprising: a second retrieval device (340; Figure 14) located on the elongate wire distal to the first retrieval device, the second retrieval device comprising: a distal collar fixed stationary on the elongate wire; a proximal collar being slideable along a portion of the length of the elongate wire; and a plurality of shape memory elongate capturing elements that each has a proximal end coupled to the proximal collar of the second retrieval device and a distal end coupled to the distal collar of the second retrieval device; the second retrieval device being configured to transition from a radially constrained state to an expanded rest state, in the radially constrained state the proximal collar of the second retrieval device is located at a fourth axial position on the elongate wire proximal to the distal collar of the second retrieval device and is spaced apart from the distal collar of the second retrieval device by a fourth distance, in the expanded rest state the proximal collar of the second retrieval device is located at a fifth axial position on the elongate wire proximal to the distal collar of the second retrieval device and is spaced apart from the distal collar of the second retrieval device by a fifth distance that is less than the fourth distance (see Figures 14 and 15).
Regarding Claim 33, the combination of references disclosed above teaches the assembly according to claim 32, wherein Mazzocchi teaches when the second retrieval device is in the expanded rest state the proximal collar of the second retrieval device is movable distally to a sixth axial position on the elongate wire proximal to the distal collar of the second retrieval device and is spaced apart from the distal collar of the second retrieval device by a sixth distance that is less than the fifth distance (See Figures 14 and 15).
Regarding Claim 34, the combination of references disclosed above teaches the assembly according to claim 21, wherein Mazzocchi teaches the first retrieval device (320) comprises a plurality of circumferential spaced-apart slots separated by the plurality of shape memory elongate capturing elements (see Figures 14 and 15).
Regarding Claim 35, the combination of references disclosed above teaches the assembly according to claim 21, wherein Mazzocchi teaches a thickness of one or more of the plurality of shape memory elongate capturing elements differs along a length of the one or more of the plurality of shape memory elongate capturing elements (Paragraph 0125; see Figures 11A-11B).
Regarding Claim 36, the combination of references disclosed above teaches the assembly according to claim 21, wherein Mazzocchi teaches a width of one or more of the plurality of shape memory elongate capturing elements differs along a length of the one or more of the plurality of shape memory elongate capturing elements (Paragraph 0125; see Figures 11A-11B).


Claims 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocchi (US PGPub 2002/0062135) and Boyle (US Patent 6,695,813) as applied to claims 21 above, and further in view of Cully (US PGPub 2004/0093012).
Regarding Claim 26, the combination of references disclosed above teaches the clot retrieval assembly according to claim 21, but fails to disclose wherein when the first retrieval device is in the expanded rest state at least some of the plurality of shape memory elongate clot capturing elements take a zigzag path from the proximal collar to the distal collar with a first portion of the path extending in a proximal direction and a second portion of the path extending in a distal direction.
Cully teaches a clot retrieval device (Figures 6A-6B) wherein when the first retrieval device (30) is in the expanded rest state (Figure 2 and Figure 6B) at least some of the plurality of shape memory elongate clot capturing elements (34) take a zigzag path from the proximal collar to the distal collar with a first portion of the path extending in a proximal direction and a second portion of the path extending in a distal direction (Paragraph 0045 and Paragraph 0078; Figure 2 and Figure 6B, Figures 8A-12F).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape memory elongate clot capturing elements of the combination of references, with the shapes taught by Cully, for the advantage of increasing the radial force or hoop stress capable of being applied to a vessel wall (Paragraph 0050; Cully).
Regarding Claim 27, he combination of references disclosed above teaches the clot retrieval assembly according to claim 21, but fails to disclose wherein when the proximal collar is in the second axial position one or more of the shape memory elongate clot capturing elements has a first stiffness, and when the proximal collar is in the third axial position the one or more shape memory elongate clot capturing elements has a second stiffness greater than the first stiffness.
Cully teaches a clot retrieval device (Figures 6A-6B) wherein when the proximal collar is in the second axial position one or more of the shape memory elongate clot capturing elements has a first stiffness, and when the proximal collar is in the third axial position the one or more shape memory elongate clot capturing elements has a second stiffness greater than the first stiffness (Paragraph 0015 and 0069).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the shape memory elongate clot capturing elements of the combination of references e, with the stiffness teachings of Cully, for the advantage of increasing the radial force or hoop stress capable of being applied to a vessel wall (Paragraph 0015 and 0050; Cully).

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mazzocchi (US PGPub 2002/0062135) and Boyle (US Patent 6,695,813) as applied to claim 21 above, and further in view of Borillo (US PGPub 2002/0138094).
Regarding Claim 28, the combination of references disclosed above teaches the clot retrieval assembly according to claim 21, but fails to teach wherein the distal collar has an atraumatic distal tip.
Borillo teaches a clot retrieval assembly (abstract; Figure 8; Paragraph 0057) wherein the distal collar (264) has an atraumatic distal tip (252).
It would have obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device of the combination of references such that the distal collar has an atraumatic tip for the advantage of minimizing unwanted damage to the patient’s vasculature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on (571) 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMED GAMIL GABR
Primary Examiner
Art Unit 3771



/MOHAMED G GABR/Primary Examiner, Art Unit 3771